DETAILED ACTION
1.	This communication is in response to application 17/031,276 filed on 9/24/2020. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1-25 are allowed.


Relevant documents
2.	The following documents are relevant but do not constitute prior art 

	A.	US 2019/0339896 McCloskey et al. discloses migration of virtual tape volumes between filesystems. McCloskey however does not disclose at least in response to a request by a host for data stored on the first volume, performing a physical restoration of data of the first volume using the second volume, including transferring data to the second volume from the first volume to which the second volume is mapped by the virtual restoration.

	B.	US 2015/0324145 Akutsu et al. discloses a plurality of storage devices constituting a virtual volume with redundancy. Akutsu further discloses migration of information based on priority. Akutsu however does not disclose at least in response to a request by a host for data stored on the first volume, performing a physical restoration of data of the first volume using the second volume, including transferring data to the second volume from the first volume to which the second volume is mapped by the virtual restoration.

	C.	US 2020/0142627 Kucherov et al. discloses: a plurality of storage devices that delete and undelete volumes based on user commands, however Kucherov does not disclose at least in response to a request by a host for data stored on the first volume, performing a physical restoration of data of the first volume using the second volume, including transferring data to the second volume from the first volume to which the second volume is mapped by the virtual restoration.

	D.	US 2020/0042607 Mitsuma et al discloses: reclaiming  data using a method that generates a copying of a first data partition of a first tape image to a second data partition of a second image. Mitsuma however does not disclose at least in response to a request by a host for data stored on the first volume, performing a physical restoration of data of the first volume using the second volume, including transferring data to the second volume from the first volume to which the second volume is mapped by the virtual restoration.

	E.	US 10,521,132 Scott et al. discloses managing volumes in a virtual tape system, the method monitors and predicts usage and moves data between volumes based on the predicted usage. While Scott discloses Scott does not disclose at least in response to a request by a host for data stored on the first volume, performing a physical restoration of data of the first volume using the second volume, including transferring data to the second volume from the first volume to which the second volume is mapped by the virtual restoration, and relabeling transferred data as second volume data instead of first volume data so that accessing data of the first volume is deferred until access to the data is requested by the host and wherein modification of data on the first  volume in association with restoration of the first volume is avoided during virtual and  physical restoration of the first volume.



Reasons for allowance
2.	With respect to claim 1 the prior art does not teach or fairly suggest in response to a request by a host for data stored on the first volume, performing a physical restoration of data of the first volume using the second volume, including transferring data to the second volume from the first volume to which the second volume is mapped by the virtual restoration, and relabeling transferred data as second volume data instead of first volume data so that accessing data of the first volume is deferred until access to the data is requested by the host and wherein modification of data on the first  volume in association with restoration of the first volume is avoided during virtual and  physical restoration of the first volume.

	With respect to claim 11 the prior art does not teach or fairly suggest in response to a request by a host for data stored on the first volume,  performing a physical restoration of data of the first volume using the second volume, including transferring data to the second volume from the first volume to which the  second volume is mapped by the virtual restoration, and relabeling transferred data as second volume data instead of first volume data so that accessing data of the first volume is deferred until access to the data is requested by the host and wherein modification of data on the first volume in association with restoration of the first volume is avoided during virtual and physical restoration of the first volume.

	With respect to claim 21 the prior art does not teach or fairly suggest in response to a request by a host for data stored on the first volume, performing a physical restoration of data of the first volume using the second volume, including transferring data to the second volume from the first volume to which the second volume is mapped by the virtual restoration, and relabeling transferred data as second volume data instead of first volume data so that accessing data of the first volume is deferred until access to the data is requested by the host and wherein modification of data on the first volume in association with restoration of the first volume is avoided during virtual and physical restoration of the first volume.


Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        July 2, 2022